Citation Nr: 0721491	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  03-26 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for rheumatoid 
arthritis of the hands, ankles, shoulders, and back.

3.  Entitlement to service connection for a psychiatric 
disability, to include depression.

4.  Entitlement to service connection for myocardial 
infarctions, status post coronary artery bypass graft, to 
include as secondary to a psychiatric disability. 

5.  Entitlement to service connection for benign prostatic 
hypertrophy, to include due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from December 1959 to 
December 1979.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision.  The appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant if further action is 
required.

REMAND

VA must provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159.  Proper notice must:  (1) 
inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the RO has sent the veteran several letters since 
his claims were filed in January 2001, it has not sent a 
letter fulfilling the fourth Pelegrini II element.  
Accordingly, this needs to be done on remand.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) (any error in 
a VCAA notice is presumed to be prejudicial).  

Although the veteran had over 20 years of active duty in the 
Air Force, the claims file contains only a very few service 
medical records.  These include the report of an October 1959 
enlistment examination (including a Report of Medical History 
completed in conjunction with the examination), and dental 
records dated between December 1959 and August 1978.  These 
records were forwarded to the RO by the National Personnel 
Records Center (NPRC) in December 2001, and in July 2002, the 
NPRC indicated that it had no additional service medical 
records.  

The veteran is claiming (in part) service connection for a 
psychiatric disability.  In-service psychiatric treatment 
records are sometimes kept separate from the remaining 
service medical records for the sake of privacy.  Thus the 
Agency of Original Jurisdiction (AOJ)  should contact the 
NPRC and confirm again that all of the veteran's service 
clinical records have been produced, including any and all 
records reflecting psychiatric treatment.  The NPRC should 
also confirm that all in-service hospitalization records have 
been produced.  

Moreover, if any missing service medical records cannot be 
located and obtained, the AOJ must prepare a formal finding 
of Federal record unavailability, and provide the veteran 
with specific notice about the records unavailability and 
possible alternative sources of service records.  See M21-
1MR, Part III, Subpart iii, 2.I.59; see also 38 C.F.R. 
§ 3.159(e).  

At his May 2006 Travel Board hearing, the veteran testified 
that he first sought treatment for rheumatoid arthritis in 
1986 at Carswell Air Force Base at Fort Worth, Texas.  The 
AOJ should request copies of any records relating to the 
veteran from this facility. 

The claims file includes a copy of an October 1999 letter 
from the Social Security Administration (SSA) indicating that 
the veteran had been deemed entitled to disability benefits.  
In a March 2002 statement, the veteran's spouse indicated 
that the veteran had been deemed totally disabled by the SSA.  
The claims file does not contain a copy of any SSA decision 
or associated exhibits to any such decision.  The AOJ should 
obtain the administrative decision pertaining to the 
veteran's claim and any underlying medical records from the 
SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is 
required to obtain evidence from the SSA, including decisions 
by the administrative law judge, and give the evidence 
appropriate consideration and weight).  

As noted above, the veteran seeks service connection for a 
psychiatric disability.  However, at his Board hearing, he 
made statements suggesting that he is seeking service 
connection for post-traumatic stress disorder (PTSD).  The 
AOJ should write to the veteran and ask him to clarify 
whether he is actually seeking service connection for PTSD.  
If he confirms so, the AOJ should take all appropriate action 
regarding this claim for service connection.  

Concerning hearing loss, the veteran claims that while 
serving as a policeman in the Air Force, he was exposed to 
noise from engines of airplanes he was guarding.  The report 
of a May 2006 private otolaryngology examination indicates 
that he had mild to severe bilateral sensorineural hearing 
loss.  The private examiner opined (while acknowledging he 
had no service medical records to review) that the veteran 
had a "substantial history of noise exposure and history 
would suggest that this noise exposure was contributory" to 
(in part) his hearing loss.  

The veteran also claims that he has rheumatoid arthritis of 
the hands, ankles, shoulders and back.  At his Board hearing, 
he claimed that it was due to the extreme humidity of 
Vietnam.  In a March 2002 statement, the veteran's spouse 
indicated that he had pain and was unable to stand or sit for 
any length of time due to his arthritis.  As noted above, the 
veteran claims that he was treated at Carswell Air Force Base 
for arthritis in beginning in about 1986.  A February 1998 
private medical record noted that the veteran had a history 
of arthritis (although no specific diagnosis was made).  

Concerning a psychiatric disability, the veteran asserted in 
his January 2001 claims form that he had depression, and this 
was echoed in the March 2002 written statement from his 
spouse.  No medical records currently associated with the 
claims file reflect treatment for psychiatric symptoms.  In 
any event, and given the paucity of service records presently 
associated with the record, a VA psychiatric examination 
needs to be conducted on remand.  

Concerning a cardiac disability, private treatment records 
reflect that the veteran was treated for heart attacks in 
1986 and 1990, and underwent several heart catheterization 
procedures.  Following triple bypass surgery in March 1998, 
he was diagnosed as having coronary artery disease.  At his 
Board hearing, it was suggested that this condition was 
possibly secondary to a psychiatric disorder.  

Concerning benign prostatic hypertrophy, the veteran has 
suggested that this prostate condition may be due to exposure 
to herbicides while in Vietnam.  His DD Form 214 indicates 
that he had over two years of foreign service and that he 
received (in part) the Vietnam Service Medal and the Republic 
of Vietnam Campaign Medal.  Private medical records reflect 
that the veteran was treated for benign prostatic hyperplasia 
with obstructive uropathy in May 1999, and underwent a 
transurethral resection of the prostate.  

To date, the veteran has not undergone VA examinations 
concerning his claims.  These should be conducted on remand, 
as detailed below.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a fully adequate 
VCAA duty to notify letter with respect 
to all claims.  

2.  With any necessary assistance from 
the veteran, contact the NPRC and confirm 
that all service medical and clinical 
records have been associated with the 
claims file, including any and all 
records reflecting psychiatric evaluation 
and/or treatment, as well as any records 
of in-service hospitalization.  All 
logical follow-up development in this 
regard should be pursued and documented 
in the claims file.  If any missing 
service medical records cannot be located 
and obtained, a formal finding of Federal 
record unavailability must be prepared, 
and the veteran must be provided with 
notice about the unavailability of his 
service records and possible alternative 
sources for these records.  See M21-1MR, 
Part III, Subpart iii, 2.I.59; 38 C.F.R. 
§ 3.159(e). 

3.  Obtain and associate with the claims 
folder the veteran's service personnel 
records.  

4.  With any needed assistance from the 
veteran, request any and all records of 
treatment received by the veteran from 
the medical facility at Carswell Air 
Force Base at Fort Worth, Texas.  

5.  With any needed assistance from the 
veteran, obtain from the SSA records 
pertinent to any claim made by the 
veteran for disability benefits, 
including the medical records relied upon 
concerning that claim. 

6.  Obtain clarification as to whether or 
not the veteran is seeking service 
connection for PTSD in addition to his 
current psychiatric disorder claim.  If 
the veteran so clarifies, pursue all 
necessary notice and development with 
regard to the PTSD claim.  

7.  Schedule the veteran for a VA ear 
examination, to include audiological 
testing.  The examiner should review the 
veteran's medical records for any history 
of noise exposure or significant acoustic 
trauma, and answer the following 
questions:

a.  Does the veteran currently have 
hearing loss?

b.  If so, is it is at least as 
likely as not (i.e., probability of 
at least 50 percent or more) that 
the current hearing loss is related 
to any noise exposure during active 
duty, or was manifested to a 
compensable degree within one year 
of the veteran's separation from 
active duty in December 1979, or 
otherwise had its onset in service?  

8.  Schedule a VA joint examination.  Any 
tests deemed necessary, including x-rays, 
should be performed.  The examiner should 
review the veteran's service and post-
service treatment records and answer the 
following questions:

a.  Does the veteran currently have 
rheumatoid arthritis of the hands, 
ankles, shoulders, or back?

b.  If so, is it is at least as 
likely as not (i.e., probability of 
at least 50 percent or more) that 
this condition is related to active 
duty, or was manifested to a 
compensable degree within one year 
of the veteran's separation from 
active duty in December 1979, or 
otherwise had its onset in service?  

9.  Schedule a VA psychiatric 
examination.  Any tests deemed necessary 
should be performed.  The examiner should 
review the veteran's service and post-
service treatment records and answer the 
following questions:

a.  Does the veteran currently have 
a psychiatric disability and, if so, 
what is it? 

b.  If so, is it is at least as 
likely as not (i.e., probability of 
at least 50 percent or greater) that 
this condition is related to active 
duty, or was manifested to a 
compensable degree within one year 
of veteran's separation from active 
duty in December 1979, or otherwise 
had its onset in service?  

10.  Schedule a VA cardiac examination.  
Any tests deemed necessary, including 
EKG, if any, should be performed.  The 
examiner should review the veteran's 
service and post-service treatment 
records and answer the following 
questions:

a.  Does the veteran currently have 
a cardiac disability?  

b.  If so, is it at least as likely 
as not (i.e., probability of at 
least 50 percent or more) that this 
condition is related to active duty, 
or was manifested to a compensable 
degree within one year of his 
separation from active duty in 
December 1979, or otherwise had its 
onset in service?  

11.  Schedule a VA prostate examination.  
Any tests deemed necessary, including x-
ray, if any, should be performed.  The 
examiner should review the veteran's 
service and post-service treatment 
records and answer the following 
questions:

a.  Does the veteran currently have 
benign prostatic hypertrophy?  

b.  If so, is it at least as likely 
as not (i.e., probability of at 
least 50 percent) that this 
condition is related to active duty 
(including as due to exposure to 
herbicides)?  

12.  Thereafter, if any of the benefits 
sought on appeal remain denied, provide 
the veteran (and any representative) with 
a supplemental statement of the case that 
summarizes the evidence and applies all 
relevant legal authority.  Allow an 
appropriate period for response and 
return the case to the Board, if in 
order.  

The Board intimates no opinion as to the ultimate outcome of 
these claims.  The veteran may submit additional evidence and 
argument on remand.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  All remands require expeditious handling.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (CAVC).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

